Citation Nr: 9907946	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September, 26, 
1996, for the 40 percent evaluation for the veteran's service 
connected lumbar paravertebral myositis and discogenic 
disease L4-5 and L5-S1, with lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from January to July 1991.  
This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  That rating decision increased 
the evaluation of the veteran's service connected lower back 
disorder to 40 percent, effective from September 26, 1996.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected lumbar paravertebral 
myositis and discogenic disease L4-5 and L5-S1, with lumbar 
radiculopathy was first shown at a severe level, with 
recurring attacks, on VA treatment record dated on July 6, 
1996.  

3.  The veteran filed his claim for an increased disability 
evaluation for his service connected lumbar paravertebral 
myositis and discogenic disease L4-5 and L5-S1, with lumbar 
radiculopathy on September 26, 1996.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for lumbar 
paravertebral myositis and discogenic disease L4-5 and L5-S1, 
with lumbar radiculopathy, for the period from July 6, 1996, 
to September 25, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2); 38 C.F.R. § 3.400(o)(2), Part 4, Code 5293 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim that is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for lumbar paravertebral myositis and 
discogenic disease L4-5 and L5-S1, with lumbar radiculopathy 
was granted in April 1994.  A 20 percent evaluation was 
assigned from April 1992, the date of the veteran's claim for 
service connection.  A May 1995 rating decision proposed to 
reduce the evaluation to 10 percent.  A hearing was conducted 
at the RO in August 1995, and the hearing officer's decision 
issued in January 1996 continued the 20 percent evaluation.  
On September 26, 1996, the RO received the veteran's claim 
for an increased evaluation.  A rating decision of February 
1997 increased the evaluation to 40 percent disabling, from 
September 26, 1996.  The veteran contends that he is entitled 
to an earlier effective date for the 40 percent evaluation.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1998).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's lower back disorder is 
evaluated under code 5293.  Under Code 5293, a 20 percent 
evaluation is appropriate where the evidence shows moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent rating contemplates a severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation requires a pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).

A VA examination was conducted in February 1995.  The veteran 
reported localized low back pain associated with pain in the 
left leg calf area.  The pain worsened upon standing for a 
long period of time.  On examination, there were no postural 
abnormalities or fixed deformities of the back.  There was 
tenderness to palpation of lumbar paravertebral muscles.  
Range of lumbar spine motion was:  forward flexion to 90 
degrees; backward extension to 30 degrees; left lateral 
flexion to 34 degrees; right lateral flexion to 20 degrees; 
rotation to the left to 30 degrees; rotation to the right to 
35 degrees.  There was objective evidence of pain on motion 
on backward extension and right lateral flexion only.  There 
was no muscle atrophy of the lower extremities.  Patellar and 
Achilles reflexes were 2+, bilateral and symmetric.  There 
was no deficit to pinprick.  Straight leg raising was 
negative bilaterally.  The diagnoses were L4-5 and L5-S1 
herniated nucleus pulposus by CT scan, and lumbar 
paravertebral myositis.  Electromyographic (EMG) study in 
March 1995 was interpreted as a normal study.

A magnetic resonance imaging (MRI) examination in June 1995 
showed degenerated disc, narrowing of the disc space and 
bulging annulus fibrosus with small central disc protrusion 
and mild compression of the dural sac at L4-5 and L5-S1.  
There was also bulging annulus fibrosus with small right 
posterior disc protrusion and compression of the dural sac at 
L3-4.  

A statement dated in July 1995 from Roberto Alvarez, M.D., 
noted that the veteran had pain in the L-S region of his 
back, with paravertebral myositis and a positive straight leg 
raise on the left at 45 degrees.  Dr. Alvarez noted the MRI 
findings, and stated that the veteran would probably continue 
to have recurrent pain in his back, which had been of 
moderate severity.  The veteran was taking Relafen and 
Flexeril.

An August 1995 VA outpatient treatment record showed the 
veteran complaining of abrupt low back pain upon bending.  On 
examination, there was low back tenderness in the lumbosacral 
region, and positive leg raising.  There was no motor or 
sensory deficit.  The impression was degenerative disc 
disease with radiculopathy.  

A July 6, 1996 VA outpatient treatment record showed the 
veteran reporting back pain unresponsive to his oral 
medications.  Examination of the back revealed spasm and 
tenderness.  The impression was low back pain, muscular 
spasm, and discogenic disease.  EMG study dated July 11, 
1996, showed denervation potentials of left quadriceps as 
well as increased insertional activity of left quadriceps and 
left tibialis anterior which was compatible with L4 
radiculopathy.
A VA examination was conducted in January 1997.  The veteran 
reported that he took physical therapy for one month in July 
1996, with temporary relief.  He had received Relafen, 
Flexeril, and Parafon Forte to no avail.  The veteran was 
also prescribed physical therapy in the pool, which he 
reported worsened his pain.  He referred to low back pain 
with radiation to the lateral aspect of both legs up to the 
calf, more in the left leg.  He reported cramps in both legs, 
worsening pain on standing for more than 30 minutes, and 
painful sexual relations.  On examination, there were no 
postural abnormalities or fixed deformities of the back.  
There was evidence of severe lumbosacral paravertebral muscle 
spasm.  Range of motion was:  forward flexion to 40 degrees; 
backward extension and right and left rotation to 10 degrees; 
and right and left lateral flexion to 15 degrees.  There was 
exquisite pain objectively on all movements of the lumbar 
spine.  There was no muscle atrophy of the lower extremities.  
The veteran had normal muscle strength in both legs.  He had 
positive straight leg raising and Lasegue sign on the left 
leg.  There was diminished pinprick and smooth sensation on 
the left L4 dermatome of the legs.  Patellar and Achilles 
muscle reflexes were 2+, bilateral and symmetric.  The 
diagnosis was lumbar paravertebral myositis with L3-4, L4-5, 
and L5-S1 herniated nucleus pulposus by MRI and a left L4 
radiculopathy by EMG.

The veteran filed his claim for service connection for an 
increased evaluation on September 26, 1996.  On the February 
1997 rating decision, the RO apparently determined that the 
evidence showed that the veteran first met the criteria for a 
40 percent evaluation on the January 1997 VA examination.  
Review of the complete record indicates that the veteran's 
back disability appeared to have worsened in July 1996.  The 
VA outpatient treatment record dated July 6, 1996 indicated 
tenderness and demonstrated muscle spasm.  The EMG study 
showed L4 radiculopathy.  The January 1997 VA examination 
confirmed the severe level of disability that was first shown 
in July 1996.  

Since the veteran's claim for increase was received on 
September 26, 1996, which was less than one year after the 
date the increase was shown to have occurred, the Board has 
determined that the proper date for the 40 percent evaluation 
is July 6, 1996, the date that the increase is shown to have 
occurred.  38 C.F.R. § 3.400(o)(2) (1998).  There is no basis 
in the objective record upon which to establish an effective 
date prior to July 6, 1996, for the 40 percent evaluation; 
the previous treatment record, dated in August 1995, did not 
demonstrate a severe disability, and in any event, the claim 
for increase was received more than one year after the date 
of that treatment. 


ORDER

An effective date of July 6, 1996, for a 40 percent 
disability evaluation for lumbar paravertebral myositis and 
discogenic disease L4-5 and L5-S1, with lumbar radiculopathy, 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


